Citation Nr: 1428439	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-15 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of cholecystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran with active duty service from February 1976 to February 1979, and from December 1985 to December 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO), although the agency of original jurisdiction is the Roanoke, Virginia RO.  The Board observes that this issue was subsequently reconsidered and addressed in April 2010 and August 2012 rating decisions following the Veteran's subsequent claim for an increased rating and submission of additional evidence following the September 2009 denial; the RO continued to engage in the development of this claim during the intervening period and awarded an increase, to 10 percent, for post-operative laparoscopic cholecystectomy in August 2012.

The submission of additional evidence, including the private post-operative report, constitutes new and material evidence.  Therefore, the September 2009 rating decision did not become final prior to readjudications in April 2010 and August 2012.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2013).  The Board notes that the RO does not appear to have considered this rating decision to have become final as it granted an effective date of May 5, 2009, the date of the original increased rating claim.

The Board further notes that the Veteran perfected his appeal on the issue of service connection for sleep apnea.  In an August 2012 rating decision, the RO granted service connection for sleep apnea and assigned a 50 percent disability rating.  As this is a full grant of the benefit sought on appeal, it is not before the Board.  


FINDING OF FACT

At no time during the period on appeal is it shown that the Veteran's residuals of cholecystectomy were manifested by severe symptoms.


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of cholecystectomy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.114, Diagnostic Code (Code) 7318 (2013).     
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  This duty was satisfied prior to the initial RO decision by way of letter sent to the Veteran in June 2009 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Another letter was sent in January 2010 after the Veteran filed a subsequent increased rating claim following the initial denial.  He has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls on the party attacking the agency's determination). 

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His STRs, VA and private treatment records, and his lay statement have been obtained.  The Veteran was provided with VA examinations in June 2009 and July 2012.  The Board finds that the medical opinions are adequate as they are based on physical examination and review of the claims file and contain clear conclusions connected to supporting data by reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiners also elicited information from the Veteran concerning the functional effects of his disability.

The Board has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA and VBMS (VA's electronic data storage systems).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzales v. West, 381 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  

The Merits of the Claim

The Veteran claims entitlement to a rating in excess of 10 percent for his service-connected residuals of cholecystectomy.

Where an increase in the level of a service-connected disability is at issue, as in the present case, the primary concern is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  Cholecystectomy is rated under Code 7318.  A zero percent rating is warranted for removal of gall bladder that is nonsymptomatic; a 10 percent rating is warranted for mild symptoms; and a 30 percent rating is warranted for severe symptoms.  38 C.F.R. § 4.114, Code 7318.  

According to the private post-operative report submitted by the Veteran in conjunction with his subsequently filed increased rating claim, a cholecystectomy was performed in April 2009; his gallbladder was removed without complication.

Subsequent private treatment records show that the Veteran was healing from the procedure without complication.  April 2009 treatment records note that he was doing "quite well" after surgery and had "no post-operative complaints."   He denied acholic stools, nausea, vomiting, diarrhea, and abdominal pain.

According to a May 2009 treatment record, the Veteran denied coughing, nausea, vomiting, diarrhea, and any change in bowel habits.  During June 2009 treatment, he denied nausea, vomiting, diarrhea, bright red blood per rectum or melena; he also denied any change in bowel habits.  A July 2009 private treatment record reiterated that the prior cholecystectomy was performed without complication.

On June 2009 VA examination for kidney disease and cholecystectomy, the examiner reported that the Veteran's cholecystectomy does not affect general body health or body weight.  He did not have fat in the stool, yellow jaundice, diarrhea, nausea, or vomiting.  He reported no abdominal pain, was not taking any medication for the condition, and did not experience any overall functional impairment from this condition.  The examiner noted that the Veteran's daily activity was limited as he is easily fatigued, is subject to dietary restrictions, and is required to take blood pressure medications but did not identify whether such was due to a combination of the Veteran's service-connected kidney disease and cholecystectomy or whether such limitations were solely due to an individual disability.

The examiner also noted linear scars from the laparoscopic surgery that measure 1.1 centimeters by 0.3 centimeter.  The scars were not painful on examination and there was no skin breakdown.  The scars were not disfiguring, did not limit the Veteran's motion, and did not result in any functional limitation.

In his June 2011 substantive appeal, the Veteran identified indigestion/diarrhea, acid reflux, and dietary restrictions as residual effects of his cholecystectomy.  However, on July 2012 VA examination, the Veteran only reported intermittent mild diarrhea following his cholecystectomy.  The examiner did not find any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's cholecystectomy, noting that the Veteran's condition does not require continuous medication and is "currently quiescent."  He also concluded that the Veteran's condition does not impact his ability to work.  Noting the Veteran's scars, the examiner concluded that they were not painful and/or unstable and did not cover a total greater than 39 square centimeters.  

The Board finds that a rating in excess of 10 percent for residuals of cholecystectomy is not warranted under Code 7318 as there is no evidence of severe symptoms resulting from the procedure.  Although the Veteran identified indigestion/diarrhea, acid reflux, and dietary restrictions as residual effects of his cholecystectomy, post-operative private treatment records showed that the Veteran was recovering "quite well"; he denied nausea, vomiting, diarrhea, and abdominal pain.  During April 2009 treatment, the Veteran's private treating physician hypothesized that the Veteran's cough could be related to reflux and that his reflux could be aggravated by surgery, bed rest, and constipation.  Even considering the speculative conclusion that reflux "could be" aggravated by surgery, the Board does not consider this to be indicative of severe symptoms.

Additionally, during his June 2009 VA examination, the Veteran denied fat in the stool, yellow jaundice, diarrhea, nausea, or vomiting and reported no abdominal pain.  The examiner noted that the only side-effect was post-operative abdominal scars.  On the most recent VA examination in July 2012, the Veteran only complained of intermittent mild diarrhea.  Such a symptom cannot be reasonably found to reflect a severe disability picture.  Consequently, a 30 percent rating is not warranted for any period of time.

Additionally, in reviewing the Veteran's claim, the Board is aware that separate ratings are available for scars pursuant to Codes 7804-7805.  In the present case, the Veteran is noted to have had a laparoscopic cholecystectomy resulting in surgical scars.  The June 2009 VA examiner noted that the scars measure 1.1 centimeters by 0.3 centimeter, were not painful on examination, and were not disfiguring.  The examiner further noted that the scars do not cause functional limitation.  The July 2012 VA examiner noted that the scars were not painful and/or unstable, nor did they cover a total area greater than 39 square centimeters.  Based on these findings, a separate compensable rating is not warranted under the criteria for skin disabilities due to scars.  See 38 C.F.R. § 4.118, Code 7804.

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the veteran's disability picture requires the assignment of an extra- schedular rating.  Id.  

In this case, the evidence does not show that the service-connected disability picture is exceptional or unusual.  Mild symptoms, to include intermittent diarrhea, is expressly contemplated by the rating schedule, and there is no objective evidence (or specific allegation) of symptoms and/or impairment due to the residuals of cholecystectomy not encompassed by the rating assigned.  Therefore, as the criteria are not inadequate, referral for extraschedular consideration is not warranted.   38 C.F.R. § 3.321(b)(1).  

Additionally, there is also no evidence (or allegation) that the Veteran's disability has rendered him unemployable or would render him unemployable if he were to seek employment.  Hence, the matter of entitlement to a total disability rating based on individual unemployability due to the Veteran's residuals of cholecystectomy is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

A disability rating in excess of 10 percent for residuals of cholecystectomy is not warranted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


